Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment details claims 1-27 and 30-31 being cancelled, and claims 28, 32, and 34 being amended.  Thus, claims 28-29 and 32-35 are currently pending.
The amendment is sufficient in overcoming the previously indicated objection to claim 28, as well as, the rejection of claim 34 under 35 USC 112 (b).
Response to Arguments
Applicant’s arguments, have been fully considered, but are not considered persuasive.
Claim Interpretation
Claim terms “manually actuatable control system” and “control system” are interpreted under 35 USC 112 (f), which the Applicant traverses (see Remarks, pages 5-7). 
Applicant, referencing MPEP 2181 (I), states that:
“Indeed, MPEP 2181(I) provides a non-exhaustive list of structural terms that have been found not to invoke 35 U.S.C. 112(f), which include: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." 

In view of the mandates of the MPEP and the court cases noted above, it is clear that a limitation will not invoke means plus function treatment if there is a structural modifier that further describes the non-structural term. For example, although a nonstructural term like "mechanism", "member" or "unit" standing alone may invoke means plus function treatment, when it is coupled with a function it will not invoke such treatment when it is preceded by a structural modifier (e.g., "detent mechanism"). 

The present case is akin to those highlighted above, where 35 U.S.C. 112(f) is not invoked. In particular, although the claims uses a nonstructural term like "system, this term includes a structural modifier that further describes the non-structural term, i.e., "control system," and "manually actuatable control system". 

Moreover, as one of ordinary skill in the art would readily understand that these terms are known, and could readily ascertain the meaning of such terms by reading the specification, Applicant respectfully submits that 35 U.S.C. 112(f) is not invoked; as such 7these claim terms should not be limited to the corresponding structure described in the specification.”

In response, the examiner respectfully disagrees. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this case, none of the claims recite “means” or “step.” The applicant is correct that lacking such terms creates the rebuttable presumption that 35 USC 112 (f) does not apply. 
However, absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this case, each of the contested limitations recite functional language without reciting sufficient structure for performing the claimed functions. As an illustrative example, claim 28 recites “a manually actuatable control system…selectively operating said steam generation unit and electric heating assembly…configured such that an actuation thereof initiates an auto-clean cycle whereby the boiler of the steam generating unit is cycled on and off under control of said manually actuatable control system…”  Term “system” is a generic placeholder having no definite structural meaning.  Term “system” is claimed as performing the function “…selectively operating said steam generation unit and electric heating assembly…configured such that an actuation thereof initiates an auto-clean cycle whereby the boiler of the steam generating unit is cycled on and off under control of said manually actuatable control system….”  Here, both prongs (A) and (B), as detailed above, are satisfied.  Lastly, in order to satisfy prong (C), “the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” In this case, term “system” is modified by the term “manually actuatable,” which is not a structure term.  Rather, “manually actuatable” is a functional term.  Similarly, term “control system” does not structurally modify the generic placeholder “system.” Rather, such term merely recites function.
The examiner disagrees that the contested limitations are “akin” to those relied upon by Applicant.  As an example, terms “detent,” “digital,” and “reciprocating” serve as a structural modifier for the generic placeholder(s) which is unlike “manually actuatable” and “control.”
The 35 U.S.C. § 103 Rejections of Claims 28 and 35 Over Sham (‘502) in view of Hensel and Boyer
With respect to claim 28, applicant traverses in that:
Applicant respectfully submits that the instant rejection is improper for a number of reasons. As an initial matter, Applicant points out that unlike Sham '502 and the present invention, which are directed to a toaster oven having a steam generating unit having a dedicated heating element located outside of a cooking chamber, Boyer discloses a standard, free-standing kitchen oven. Applicant notes that such oven of Boyer contains no dedicated steam generating unit, and no water reservoir. Rather, the oven of Boyer, to effectuate cleaning, prompts a user to manually add water to the main oven cavity, then activates that same heating elements used for cooking to heat the water to generate steam for use in cleaning the oven. Accordingly, Applicant respectfully submits that one skilled in the art would certainly not look to Boyer when faced with the problem of steam-cleaning a toaster oven using a dedicated / separate heating element and boiler chamber. 

In response, the examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Boyer is not relied upon to teach a “dedicated steam generating unit” or a “water reservoir.”  Conversely, Boyer was relied upon to teach a “manually actuatable control system (30) being configured such that an actuation thereof initiates an auto-clean cycle (via self-cleaning button 32/34) whereby the heating elements (the steam generating unit) is cycled on and off under control of said manually actuatable control system.”  Boyer teaches a motivation for initiating such an auto-clean cycle in that in doing so would provide self-cleaning button to the manually actuatable control system that initiates a self-cleaning operation in which steam is generated and used to clean the oven (citations above and para. 0004).  Furthermore, those of ordinary skill in the art would find using a self-cleaning mode featuring steam would provide a simple means for cleaning the inside of the oven, which may be difficult to clean by hand, thereby providing an improved cleaning means (para. 0002).
Applicant further traverses in that:
Applicant further, and again, submits that the Examiner has not established a prima facie case of obviousness at least because modifying Sham '502 to incorporate the teachings of Boyer regarding the cycling of heating elements to generate bursts of steam would change the principle of operation of Boyer.

As indicated in Applicant's prior response, MPEP § 2143.01(V) states, in part, "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)" (emphasis added). 

Accordingly, Applicant again submits that any allegation to modify Sham '502 so that bursts of steam are generated by the cycling on and off of a heater by a control system (as claimed in claim 28), is improper, as modifying Sham'502 in this regard would change the entire principle of operation of Sham '502. In particular, regarding the steam function of Sham '502, column 3, lines 4-17 disclose the following: 

"A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7. The water flowing into the steam generating chamber 7 flashes into steam (not shown) when it contacts heating element 6. The pressure of the steam drives the steam through tube 8 (FIG. 2), into oven chamber 15 via a jet nozzle 9 which is connected to a steam tube that enhances the steam distribution inside the chamber. The pressure of the steam simultaneously closes check valve 4. 
As the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7." (Emphasis added). 

As will be appreciated, therefore, the steam generation function (i.e., 'bursts of steam') of Sham '502 relies on a passive system, namely, a pressure differential on either side of the check valve 4. That is, the heating element 6 of Sham '502 operates
continuously. When the generated steam is injected into the oven chamber 15, the pressure closes the check valve 4 so that steam ceases to be injected into the oven cavity. As the pressure in the tube 8 decreases, the check valve 4 opens to allow more water to flow to the steam generating chamber, and steam is generated in injected into the oven chamber 15 once again. Accordingly, the principle of operation of the steam generation system of Sham '502 is based on a pressure differential on either side of the check valve 4. 

	In response the examiner respectfully disagrees.  Applicant is correct in that MPEP 2143.01 (VI) states, in part, that if a “proposed modification or combination of prior art would change the principle operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”  Here, Applicant provides two arguments against the combination: 1) the proposed combination would change the principle operation of Boyer and 2) the proposed combination would change the principle operation of Sham ‘502.
	With respect to Applicant’s first position, the examiner notes that Boyer is not the “prior art invention being modified” as required by MPEP 2143.01 (VI).  As such, Applicant’s position is not considered persuasive.
	With respect to Applicant’s second position, the examiner respectfully disagrees.  Sham states that the “present invention relates to toaster ovens and, more particularly, to a toaster oven having a steam room and a water tank for supplying water to a heating element that converts the water into high pressure steam that is injected into the toaster oven chamber” (1:5-9) and that “A switch disposed on the front panel of the toaster oven, when actuated, causes a heating element disposed in the steam generating enclosure to begin heating the water. The heated water, in turn, produces pressurized steam. The steam from the enclosure then travels through a tube to a jet which is connected to a steam tube disposed in the wall of the toasting chamber. The pressure of the steam causes the steam to be sprayed into the oven chamber, preventing reheated foods disposed therein from becoming dried out.” (1:35-43).  Here, it is clear that the principle operation of Sham is that of a toaster oven in which a steam generator issues steam into the cooking chamber. The examiner respectfully refutes applicant’s intention that the principle operation of Sham is “based on a pressure differential on either side of the check valve.” Applicant limits the principle operation of the Sham reference to the intended operation of the check valve 4.  The examiner considers such interpretation to be unduly limiting and not considering the reference as a whole.
Sham teaches that in order to generate steam a user must push steam generating button 1.  In doing so, heating element 6 of the steam generating chamber 7 is actuated.  See 3:4-6.  Here, Sham teaches actuating the heater of the steam generation unit via a manually actuatable control system.  Similarly, Boyer teaches a “manually actuatable control system (30) being configured such that an actuation thereof initiates an auto-clean cycle (via self-cleaning button 32/34) whereby the heating elements (the steam generating unit) is cycled on and off under control of said manually actuatable control system.”  The examiner maintains that the proposed combination would not change the principle operation of Sham in that Sham would continue, after modification, to operate as a toaster oven in which steam is injected during the toasting or broiling cycle upon actuation of a manually actuatable control system.
Applicant continues in that:
Accordingly, any suggestion to modify Sham '502 to provide active (i.e., ON/OFF) control of the heating element 6 (as alleged is disclosed by Boyer) in order to intermittently generate steam and provide bursts of steam would necessarily change the principle of operation of the steam generation function/ system of Sham '502. In particular, active cycling of a heating elements to generate bursts of steam is an entirely different operating principle than using pressure differential to open and close a check valve to control when water contacts a heating element to generate steam. Indeed, one is based on heating element control, and the other is based on water flow control. 

In sum, because modifying Sham'502 with the teachings of Boyer as proposed by the Examiner would change the principle of operation of the steam generation function of Sham '502, Applicant respectfully submits that the teachings of Sham '502 and Boyer are not sufficient to render independent claim 28 prima facie obvious. 

In response, the examiner respectfully disagrees for the same reasons as detailed above.
The 35 U.S.C. § 103 Rejections of Claim 29 Over Sham (‘502) in view of Tse and Boyer
Applicant traverses in that:
“Applicant respectfully submits that independent claim 29 is allowable for at least the same reasons discussed above with claim 28…”

In response, the examiner respectfully disagrees for the same reasons detailed above.
The 35 U.S.C. § 103 Rejections of Claim 32 Over Sham (‘502) in view of Tse.
Applicant traverses in that:
“Applicant respectfully submits that independent claim 32 is allowable for at least the same reasons discussed above with claim 28…”

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The 35 U.S.C. § 103 Rejections of Claim 33 and 34 Over Sham (‘502) in view of Tse, Hensel and Embury.
No additional arguments are presented for claims 33 and 34.  As such, the examiner’s position remains unchanged.
Applicant’s traversal has been carefully considered.  However, the examiner maintains that claims 28-29 and 32-35 are unpatentable under 35 USC 103 based on the preponderance of evidence.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manually actuatable control system” in claim 28 and “control system” in 29 and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “manually actuatable control system” and “control system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “…selectively operating said steam generation unit and electric heating assembly…initiates an auto-clean cycle whereby the boiler of the steam generation unit is cycled on and off…and said steam generation unit issues bursts of steam into said cooking chamber…in a cyclic fashion, over a predetermined period of time…” (claim 28) and “…selectively operating said steam generation unit and said heating assembly…said steam generation unit to cycle on and off upon initiation of an auto-clean cycle, whereby during the auto-clean cycle the steam generation unit issues bursts of steam into said interior cooking chamber…without intervention by a user intermediate said bursts of steam…” (claim 29), ”…configured to cause said steam generation unit to issue more than one burst of steam…subsequent to initiation of a steam cycle, wherein initiation of the steam cycle is carried out by actuation of a manually operable button…” (claim 32) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Phrases “manually actuatable control” and “control” conveys only function rather than sufficient structure for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 28-29 and 32-35 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0027, with respect to Figures 1-4, discloses user interface 24 being configured to control operation of heating elements 32/34 and steam unit/generator 36, where paragraph 0028 discloses user interface including buttons 42/44/46 and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36.  Paragraph 0027 further discloses the user interface 24 including a microprocessor/control circuitry that controls heating element 32/34 and steam unit 36 upon a user input. Paragraph 0031 discloses, activation button 46 allows the microprocessor to control a cycle according to a set of instructions. Furthermore, paragraph 0031 discloses using steam in a self-cleaning operation, where a user depresses button 46 which prompts display 26 to display a message indicating that the oven is ready.  Paragraph 0031 further states that “depressing the auto-clean button once again initiates an auto-clean cycle,” where the microprocessor, operating according to a set of instructions, cycles the boiler 38 on and off.  This “on” and “off” “cycle repeats until the timer expires” (para. 0031).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Tse (U.S. Publication 2009/0250452), Hensel et al. (U.S. Publication 2010/0006561, previously cited), hereinafter Hensel, and in further view of Boyer (U.S. Publication 2011/0266271), hereinafter Boyer.
Regarding claim 28, Sham discloses a toaster oven (Title; Figures 1-3, toaster oven 20), comprising:

 
    PNG
    media_image1.png
    82
    19
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    600
    652
    media_image2.png
    Greyscale

a housing (21), said housing including an integral door for selectively allowing entry into a cooking chamber of said housing (Door shown in Figures 1-2, handle shown allows for opening/closing of the door to allow entry into cooking chamber 15);

    PNG
    media_image3.png
    76
    15
    media_image3.png
    Greyscale

a steam generation unit (Col. 2, lines 65-67; steam generating chamber 7, heating element 6, water tank 12, etc.), said steam generation unit including a boiler (generally 6 and steam generating chamber; Col. 3, lines 4-13; water flowing into steam generation chamber contacts 6 generating steam) for heating supplied water to a temperature sufficient to change said supplied water into steam (water from water tank 12 flows into flow tube 3, which enters steam generating chamber and is heated into steam upon contact with heating element 6; Col. 2, lines 65-67 and Col. 3, lines 1-10), and further including a steam pipe and outlet at a distal end of said steam pipe (taken as 8/9, comprising a steam pipe-taken as 8 and portion of 8 extending into chamber 14 from a sidewall-and a steam outlet-outlet of 9-at a distal end of steam pipe) for permitting egress of said steam produced in said boiler into said cooking chamber (Col. 3, lines 9-12);
a heating assembly (23); 

    PNG
    media_image4.png
    468
    614
    media_image4.png
    Greyscale

a manually actuatable control system (user interface 21a comprising knobs 27-29, etc.) integrated with said housing (21), said manually actuatable control system selectively operating said steam generation unit and heating assembly (23) (As interpreted under 35 USC 112 (f)-paragraphs 0027-0028 of the instant application disclose user interface 24, that controls heating elements 32/34 and the steam generator 36, including buttons 42/44/46, and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36) (Sham discloses user interface 21a comprising knobs 27-29 for setting cooking time, temperature and cooking mode-Col. 2, lines 45-50 and a steam generating button 1 to activate the steam generator unit-Col. 3, lines 4-6); and
wherein said manually actuatable control system is configured such that an actuation thereof causes said steam generation unit to issue bursts of steam into said cooking chamber via said outlet, in a cyclic fashion, over a predetermined period of time (Col. 3, lines 4-17 discloses “A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7…pressure of the steam drives the steam through tube 8 (Fig. 2), into oven chamber 15 via a jet nozzle 9…the pressure of the steam simultaneously closes check valve 4…” and “…as the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7…;”  The manually actuatable control system of Sham causes the steam generation unit to issue bursts of steam into chamber 15 via the outlet over a certain period of time.  That is, the opening and closing of check valve 4, which allows for water to flow into the steam generating chamber 7, causes the steam produced in the steam generating chamber to enter cooking chamber 15 in cycles over a period of time) (Furthermore, as Sham discloses a manually actuatable control system 21a comprising knobs 27-29 and steam generating button 1, which are manually actuatable, and that the system 21a selectively operates the steam generation unit and heating assembly, those of ordinary skill in the art would find it reasonable the system 21a, including knobs 27-29 and steam generating button 1, would be structurally capable of causing the steam generation unit to issue bursts of steam into the cooking chamber via the outlet in a cyclic fashion over a predetermined time since Sham teaches each structural limitation being claimed-See MPEP 2114-I and 2114-II).
To provide additional evidence that it is known in the art for a control system to be configured to cause the steam generation unit to issue bursts of steam into said cooking chamber, in a cyclic fashion, over a period of time, the examiner cites to Tse.
Tse teaches that it is known in the art of steam ovens (para. 003) (Figure 7; oven 200) for the oven to include a steam generation unit (214), boiler (housing 215 including heating element 220) for heating supplied water (para. 0031 states that heating element 220 performs the same function as heating element 68, where paragraph 0022 states that heating element 68 “heats up the water in the housing 62 so that it starts to boil and create steam.”  Here, housing 62 corresponds to housing 215.), a steam pipe (steam conduit 222) and an outlet (224) for permitting egress into the cooking chamber (para. 0031, “steam inlet device 224 is connected to steam conduit 222 and is in communication with the interior of cooking chamber 206” and “is used to introduce steam into cooking chamber 206”).
Tse teaches that the oven includes electronic control circuit (225; Fig. 7) and a control panel (not shown) (para. 0033) [Note: Figure 5 shows control panel 110 including start and stop buttons 110A and 110B, respectively, which start the activation of the steam generator-para. 0028]. Tse continues in that the electronic control circuit comprises a “programmable electronic circuitry such as a microprocessor” such that “the microprocessor is programmed so that pump 232 pumps water into steam generator 214 intermittently so that steam generator 214 generates steam intermittently” and that, accordingly, “steam is intermittently introduced into cooking chamber 206” (para. 0033). Tse discloses that the heating element is controlled by the control circuit (para. 0022 and 0027, referring to heating element 68 and control circuitry 82.  Para. 0031 states that the heating element 220 performs the same function of that of 68.  It is reasonable to conclude that the control circuitry 225 also controls the power going to heating element 220) (para. 0031, heating element 220 is shut off when the temperature reaches a predetermined temperature). Tse provides implicit disclosure for the control system controlling the heating element by cycling on and off.
Tse provides an explicit teaching for a manually actuatable control system (microprocessor 225 actuated by a user using the control panel) being configured to cause the steam generation unit (214) to issue bursts of steam into said cooking chamber (206), in a cyclic fashion, over a period of time (intermittently). 
The advantage of combining the teachings of Tse is that in doing so would provide a controlled steam generation in which the amount of steam being introduced into the cooking chamber is accurately controlled based on user selected cooking modes (Tse, para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham with Tse,  by replacing the steam generation control of Sham, with the teachings of Tse, to provide a controlled steam generation in which the amount of steam being introduced into the cooking chamber is accurately controlled based on user selected cooking modes (Tse, para. 0033).
The combination of Sham and Tse does not disclose the heating assembly being an electric heating assembly, nor the manually actuatable control system being configured such that an actuation thereof initiates an auto-clean cycle whereby the boiler of the steam generating unit is cycled on and off under control of said manually actuatable control system. The combination is further silent on the steam generation unit including a plurality of outlets at the distal end of said steam pipe.
Tse, in an alternative embodiment (Figures 1-4) discloses the steam generation unit (60) including a plurality of outlets (90/92) at the distal end of the steam pipe (steam conduit 83/86/88) (para. 0023; “steam exits steam generator 60 via steam outlet 70 and flows through steam conduit 83, "T" connector 84, steam conduits 86 and 88, through steam inlet devices 90 and 92 and into cooking chamber 14. The dual steam inlet devices 90 and 92, and their predetermined locations, ensure that equal amounts of steam enter opposite ends of cooking chamber 14. This ensures the food is cooked uniformly. Alternately, the steam inlet devices can be located on the sides of cooking chamber 14, or on the rear side of cooking chamber 14 (i.e. adjacent steam generator 60), or on the bottom of cooking chamber 14.”).
The advantage of combining the teachings of Tse is that in doing so would provide additional steam outlets that would ensure that equal amounts of steam enter opposite ends of the cooking chamber, thereby improving steam distribution within the cooking chamber (para. 0023, Tse).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham with Tse, by adding to, or substituting, the single steam outlet of Sham, with the plurality of steam outlets of Tse, to provide additional steam outlets that would ensure that equal amounts of steam enter opposite ends of the cooking chamber, thereby improving steam distribution within the cooking chamber (para. 0023, Tse). Furthermore, using a plurality of steam outlets amounts to a mere duplication of parts which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
The combination of Sham and Tse does not disclose the heating assembly being an electric heating assembly, nor the manually actuatable control system being configured such that an actuation thereof initiates an auto-clean cycle.
	Hensel teaches that it is known in the art of toaster ovens (Title; Figures 1-5; toaster oven 100, housing 101, integral door 103, cooking chamber 102, user interface 107 comprising user operable controls 503-knobs 513, 515, 516, buttons 514, 520, 521, 522) to use an electric heating assembly (203 and 205-paragraph 0029, quartz heater, stainless steel calrod, etc.; see also paragraph 0033).  Hensel further teaches the manually actuatable control system selectively operating said electric heating assembly (see at least control knobs 513, 515, 516; See for instance paragraphs 0051, 0054, 0057, 0059, 0061-0063 disclosing the use of the knobs in various cooking modes to selectively operate the upper and lower heating elements).
	The advantage of combining the teachings of Hensel is that in doing so would provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). Furthermore, using an electric heating element would amount to a simple substitution of art recognized heaters performing the same function of heating a cooking chamber in an oven, and the results of the substitution would have been predictable (MPEP 2144.06-II).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Tse, with Hensel, by replacing the heating assembly of Sham, with the teachings of Hensel, to provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). Furthermore, using an electric heating element would amount to a simple substitution of art recognized heaters performing the same function of heating a cooking chamber in an oven, and the results of the substitution would have been predictable (MPEP 2144.06-II).  
The combination of Sham, Tse, and Hensel teaches each claimed limitation, including the manually actuatable control system being configured such that an actuation thereof initiates a cycle whereby the boiler of the steam generating unit is cycled on and off under control of said manually actuatable control system and that the steam generation unit issues bursts of steam into said cooking chamber in a cyclic fashion.  The combination teaches using steam during a cooking operation and does not teach the use in an auto-clean cycle.
Boyer teaches that it is known in the art of oven appliances (para. 0001; “oven appliances…self-cleaning ovens.”) (Figures 1 and 3 showing user controls 30, which may take the form of tactile keys, membrane switches, toggle switches, buttons, dials, slides, or other suitable control mechanisms and includes control 32/34 to activate self-cleaning mode-para. 0039) (Such user controls including button 32/34, that initiates a self-cleaning operation, is considered to correspond to the auto-clean button 46 of the manually actuatable control system of the instant application as interpreted under 35 USC 112 (f), above) to use a steam-based self-cleaning mode (para. 0026).  Boyer states the using “steam requires heating the oven to a high enough temperature to cause water inside the oven to boil, in order to create the steam used for cleaning” (para. 0004).

    PNG
    media_image5.png
    586
    776
    media_image5.png
    Greyscale

Boyer teaches the user controls (30; manually actuatable control system) being communicatively coupled to ECU 42. Boyer states, in paragraph 0046, that “the electronic control unit 42 performs computer operations, such as reading data, calculating values, counting elapsed time, executing pre-programmed logic, and comparing data to predetermined values, either continuously or intermittently, during operation of the oven 10” and “includes a printed circuit board assembly with an interface 80, a microcontroller or microprocessor ("micro") 82, a memory 84, and a timer 86, as well as other electronic components commonly utilized in the control of electromechanical systems.”  Boyer states, in paragraph 0056, that ECU 42 “executes an initiate [sic] low-temperature self-cleaning routine 100 upon receipt of a signal from one of user controls 32, 34” and that “routine 100 accesses the stored parameters associated with the selected mode” (see also Figure 4 showing an initiate low-temp self-clean step and a step for confirming low-temp self-clean start).
Boyer further teaches, with reference to Figures 4-5, routine 110 operating the low-temp self-clean operation.  Boyer states, with respect to routine 112 (Fig. 5) that a timer is started “which controls the duration of the heating phase of the low-temperature self-cleaning mode” and that for steam based low temperature self-cleaning mode “the duration of the heating phase is generally in the range of about twenty minutes” (para. 0063). Boyer further states that the heating phase is divided into a preheat portion and a steady state portion, where the “broil element is typically turned on for a longer period of time than the bake element” (para. 0064).  During the steady state portion, “the heating elements 16, 18 are alternatingly turned on and off for approximately equal lengths of time” (para. 0065).  As an example, Boyer teaches “the broil element 16 is turned on for a period of time in the range of about 40-50 seconds while the bake element 18 is turned off, and then the bake element 18 is turned on for a period of time in the range of about 40-50 seconds while the broil element 16 is turned off. The alternating heating by each of the elements 16, 18 continues until the heating phase is complete (as determined by the timer 86).”
Accordingly, Boyer teaches the manually actuatable control system (30) being configured such that an actuation thereof initiates an auto-clean cycle (via self-cleaning button 32/34) whereby the heating elements (the steam generating unit) is cycled on and off under control of said manually actuatable control system.
The advantage of combining the teachings of Boyer is that in doing so would provide self-cleaning button to the manually actuatable control system that initiates a self-cleaning operation in which steam is generated and used to clean the oven (citations above and para. 0004).  Those of ordinary skill in the art would find using a self-cleaning mode featuring steam would provide a simple means for cleaning the inside of the oven, which may be difficult to clean by hand, thereby providing an improved cleaning means (para. 0002).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Tse and Hensel, with Boyer by adding to the manually actuatable control system, as well as, the manner in which the generated steam is utilized of Sham, as modified by Tse, with the self-cleaning button and the cycling of the heating element to produce steam of Boyer, in order to provide self-cleaning button to the manually actuatable control system that initiates a self-cleaning operation in which steam is generated and used to clean the oven (citations above and para. 0004).  Those of ordinary skill in the art would find using a self-cleaning mode featuring steam would provide a simple means for cleaning the inside of the oven, which may be difficult to clean by hand, thereby providing an improved cleaning means (para. 0002). 
Regarding claim 35, the primary combination, as applied in claim 28, teaches each claimed limitation.
Boyer further teaches the manually actuatable control system being configured to carry out the auto-clean cycle prior to initiation of a cooking function (as detailed above).  For instance, a user initiates the self-cleaning mode via button 32/34 upon which steam is generated to clean the inside of the oven.  The function of carrying out the auto-clean cycle prior to initiation of a cooking function requires no additional structure or structural cooperative relationship.  In this case, a user may well initiate the self-cleaning mode by actuation button 32/34, whereby a cooking function can then be carried out after the self-cleaning mode has terminated.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Tse (U.S. Publication 2009/0250452), and in further view of Boyer et al. (U.S. Publication 2011/0266271), hereinafter Boyer.
Regarding claim 29, Sham discloses a toaster oven (Title; Figures 1-3, toaster oven 20), comprising:

 
    PNG
    media_image1.png
    82
    19
    media_image1.png
    Greyscale
       
a housing (21) defining an interior cooking chamber (15);

    PNG
    media_image3.png
    76
    15
    media_image3.png
    Greyscale

a steam generation unit (Col. 2, lines 65-67; steam generating chamber 7, heating element 6, water tank 12, etc.) in operative communication with said interior cooking chamber, said steam generation unit including a boiler (generally 6 and steam generating chamber; Col. 3, lines 4-13; water flowing into steam generation chamber contacts 6 generating steam) for heating supplied water to a temperature sufficient to change said supplied water into steam (water from water tank 12 flows into flow tube 3, which enters steam generating chamber and is heated into steam upon contact with heating element 6; Col. 2, lines 65-67 and Col. 3, lines 1-10), and further including a steam pipe (taken as 8/9) for permitting egress of said steam produced in said boiler into said interior cooking chamber (Col. 3, lines 9-12, “The pressure of the steam drives the steam through tube 8 (FIG. 2), into oven chamber 15 via a jet nozzle 9…”);
a heating assembly (23) positioned within said interior cooking chamber (15); 

    PNG
    media_image6.png
    173
    98
    media_image6.png
    Greyscale

a control system (user interface 21a comprising knobs 27-29, etc.) integrated with said housing (21) for selectively operating said steam generation unit and said heating assembly (23, assumed to refer to the heating assembly positioned within the cooking chamber) (As interpreted under 35 USC 112 (f)-paragraphs 0027-0028 of the instant application disclose user interface 24, that controls heating elements 32/34 and the steam generator 36, including buttons 42/44/46, and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36) (Sham discloses user interface 21a comprising knobs 27-29 for setting cooking time, temperature and cooking mode-Col. 2, lines 45-50 and a steam generating button 1 to activate the steam generator unit-Col. 3, lines 4-6); and
wherein said control system is configured to control said steam generation unit to issue bursts of steam into said interior cooking chamber, in a cyclic fashion, over a predetermined period of time in response to said control system (Col. 3, lines 4-17 discloses “A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7…pressure of the steam drives the steam through tube 8 (Fig. 2), into oven chamber 15 via a jet nozzle 9…the pressure of the steam simultaneously closes check valve 4…” and “…as the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7…;”  The control system of Sham causes the steam generation unit to issue steam into chamber 15 in a cyclic fashion over a certain period of time.  That is, the opening and closing of check valve 4, which allows for water to flow into the steam generating chamber 7, causes the steam produced in the steam generating chamber to enter cooking chamber 15 in a cycles over a period of time) (Furthermore, as Sham discloses a control system 21a comprising knobs 27-29 and steam generating button 1, which are manually actuatable, and that the system 21a selectively operates the steam generation unit and heating assembly, those of ordinary skill in the art would find it reasonable that the control system of Sham and the control system of the instant application are equivalent structures and would consider the control system of Sham to be capable of issuing bursts of steam as claimed -See MPEP 2114-I and 2114-II). 
To provide additional evidence that it is known in the art for a control system to be configured to cause the steam generation unit to cycle on and off whereby the steam generation unit issues bursts of steam into said interior cooking chamber, in a cyclic fashion, over a period of time, without intervention by a user intermediate said bursts of steam, the examiner cites to Tse.
Tse teaches that it is known in the art of steam ovens (para. 003) (Figure 7; oven 200) for the oven to include a steam generation unit (214), boiler (housing 215 including heating element 220) for heating supplied water (para. 0031 states that heating element 220 performs the same function as heating element 68, where paragraph 0022 states that heating element 68 “heats up the water in the housing 62 so that it starts to boil and create steam.”  Here, housing 62 corresponds to housing 215.), a steam pipe (steam conduit 222) and an outlet (224) for permitting egress into the cooking chamber (para. 0031, “steam inlet device 224 is connected to steam conduit 222 and is in communication with the interior of cooking chamber 206” and “is used to introduce steam into cooking chamber 206”).
Tse teaches that the oven includes electronic control circuit (225; Fig. 7) and a control panel (not shown) (para. 0033) [Note: Figure 5 shows control panel 110 including start and stop buttons 110A and 110B, respectively, which start the activation of the steam generator-para. 0028]. Tse continues in that the electronic control circuit comprises a “programmable electronic circuitry such as a microprocessor” such that “the microprocessor is programmed so that pump 232 pumps water into steam generator 214 intermittently so that steam generator 214 generates steam intermittently” and that, accordingly, “steam is intermittently introduced into cooking chamber 206” (para. 0033). Tse discloses that the heating element is controlled by the control circuit (para. 0022 and 0027, referring to heating element 68 and control circuitry 82.  Para. 0031 states that the heating element 220 performs the same function of that of 68.  It is reasonable to conclude that the control circuitry 225 also controls the power going to heating element 220) (para. 0031, heating element 220 is shut off when the temperature reaches a predetermined temperature). Tse provides implicit disclosure for the control system controlling the heating element by cycling on and off.
Tse provides an explicit teaching for a control system (microprocessor 225 actuated by a user using the control panel) being configured control the steam generation unit (214) to cycle on and off, whereby the steam generation unit (214) issues bursts of steam into said interior cooking chamber (206), in a cyclic fashion, over a period of time (intermittently), without intervention by a user intermediate said bursts of steam. 
The advantage of combining the teachings of Tse is that in doing so would provide a controlled steam generation in which the amount of steam being introduced into the cooking chamber is accurately controlled based on user selected cooking modes (Tse, para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham with Tse,  by replacing the steam generation control of Sham, with the teachings of Tse, to provide a controlled steam generation in which the amount of steam being introduced into the cooking chamber is accurately controlled based on user selected cooking modes (Tse, para. 0033).
The combination of Sham and Tse teaches each claimed limitation, as detailed above, except for the steam generation unit being cycled on an off upon initiation of an auto-clean cycle.
Boyer teaches that it is known in the art of oven appliances (para. 0001; “oven appliances…self-cleaning ovens.”) (Figures 1 and 3 showing user controls 30, which may take the form of tactile keys, membrane switches, toggle switches, buttons, dials, slides, or other suitable control mechanisms and includes control 32/34 to activate self-cleaning mode-para. 0039) (Such user controls including button 32/34, that initiates a self-cleaning operation, is considered to correspond to the auto-clean button 46 of the control system of the instant application as interpreted under 35 USC 112 (f), above) to use a steam-based self-cleaning mode (para. 0026).  Boyer states the using “steam requires heating the oven to a high enough temperature to cause water inside the oven to boil, in order to create the steam used for cleaning” (para. 0004).

    PNG
    media_image5.png
    586
    776
    media_image5.png
    Greyscale

Boyer teaches the user controls (30; control system) being communicatively coupled to ECU 42. Boyer states, in paragraph 0046, that “the electronic control unit 42 performs computer operations, such as reading data, calculating values, counting elapsed time, executing pre-programmed logic, and comparing data to predetermined values, either continuously or intermittently, during operation of the oven 10” and “includes a printed circuit board assembly with an interface 80, a microcontroller or microprocessor ("micro") 82, a memory 84, and a timer 86, as well as other electronic components commonly utilized in the control of electromechanical systems.”  Boyer states, in paragraph 0056, that ECU 42 “executes an initiate [sic] low-temperature self-cleaning routine 100 upon receipt of a signal from one of user controls 32, 34” and that “routine 100 accesses the stored parameters associated with the selected mode” (see also Figure 4 showing an initiate low-temp self-clean step and a step for confirming low-temp self-clean start).
Boyer further teaches, with reference to Figures 4-5, routine 110 operating the low-temp self-clean operation.  Boyer states, with respect to routine 112 (Fig. 5) that a timer is started “which controls the duration of the heating phase of the low-temperature self-cleaning mode” and that for steam based low temperature self-cleaning mode “the duration of the heating phase is generally in the range of about twenty minutes” (para. 0063). Boyer further states that the heating phase is divided into a preheat portion and a steady state portion, where the “broil element is typically turned on for a longer period of time than the bake element” (para. 0064).  During the steady state portion, “the heating elements 16, 18 are alternatingly turned on and off for approximately equal lengths of time” (para. 0065).  As an example, Boyer teaches “the broil element 16 is turned on for a period of time in the range of about 40-50 seconds while the bake element 18 is turned off, and then the bake element 18 is turned on for a period of time in the range of about 40-50 seconds while the broil element 16 is turned off. The alternating heating by each of the elements 16, 18 continues until the heating phase is complete (as determined by the timer 86).”
Accordingly, Boyer teaches the control system (30) being configured to control the heating elements (steam generating unit) to cycle on and off upon initiation of an auto-clean cycle (via self-cleaning button 32/34).  Furthermore, such cycling, via the programmed routine detailed above, allows steam generation to occur without further intervention by a user.
The advantage of combining the teachings of Boyer is that in doing so would provide self-cleaning button to the control system that initiates a self-cleaning operation in which steam is generated and used to clean the oven (citations above and para. 0004).  Those of ordinary skill in the art would find using a self-cleaning mode featuring steam would provide a simple means for cleaning the inside of the oven, which may be difficult to clean by hand, thereby providing an improved cleaning means (para. 0002).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Tse, with Boyer by adding to the control system, as well as, to the selective operation of the steam generation unit, of Sham, with the teachings of Boyer, to provide self-cleaning button to the control system that initiates a self-cleaning operation in which steam is generated and used to clean the oven (citations above and para. 0004).  Those of ordinary skill in the art would find using a self-cleaning mode featuring steam would provide a simple means for cleaning the inside of the oven, which may be difficult to clean by hand, thereby providing an improved cleaning means (para. 0002).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Tse (U.S. Publication 2009/0250452), and in further view of Sakane et al. (U.S. Publication 2012/0017770), hereinafter Sakane.
Regarding claim 32, Sham discloses a toaster oven (Title; Figures 1-3, toaster oven 20), comprising:

 
    PNG
    media_image1.png
    82
    19
    media_image1.png
    Greyscale
       
a housing (21) defining an interior cooking chamber (15);

    PNG
    media_image3.png
    76
    15
    media_image3.png
    Greyscale

a steam generation unit (Col. 2, lines 65-67; steam generating chamber 7, heating element 6, water tank 12, etc.) in operative communication with said cooking chamber, said steam generation unit including a steam pipe (taken as 8/9) for permitting egress of said steam produced in said steam generation unit into said cooking chamber (Col. 3, lines 9-12, “The pressure of the steam drives the steam through tube 8 (FIG. 2), into oven chamber 15 via a jet nozzle 9…”);
a heating assembly (23) in communication with said cooking chamber (15); 

    PNG
    media_image6.png
    173
    98
    media_image6.png
    Greyscale

a control system (user interface 21a comprising knobs 27-29, etc.) in operative control of said steam generation unit (As interpreted under 35 USC 112 (f)-paragraphs 0027-0028 of the instant application disclose user interface 24, that controls heating elements 32/34 and the steam generator 36, including buttons 42/44/46, and knob 48 for selecting activation of heating elements 32/34 and/or steam generator 36) (Sham discloses user interface 21a comprising knobs 27-29 for setting cooking time, temperature and cooking mode-Col. 2, lines 45-50 and a steam generating button 1 to activate the steam generator unit-Col. 3, lines 4-6); and
wherein said control system is configured to cause said steam generation unit to issue steam into said cooking chamber subsequent to initiation of a steam cycle, wherein initiation of the steam cycle is carried out by actuation of a manually operable button in communication with said control system (Col. 3, lines 4-17 discloses “A steam generating button 1 disposed on the front control panel 21a can be pressed by an operator to actuate the heating element 6 of the steam generating chamber 7…pressure of the steam drives the steam through tube 8 (Fig. 2), into oven chamber 15 via a jet nozzle 9…the pressure of the steam simultaneously closes check valve 4…” and “…as the steam fills oven chamber 15, the pressure in the flow tube 8 decreases, causing check valve 4 to reopen and allow more water to flow into the steam generating chamber 7…;”  The control system of Sham causes the steam generation unit to issue steam into chamber 15 in a cyclic fashion over a certain period of time.  That is, the opening and closing of check valve 4, which allows for water to flow into the steam generating chamber 7, causes the steam produced in the steam generating chamber to enter cooking chamber 15 in a cycles over a period of time) (Furthermore, as Sham discloses a control system 21a comprising knobs 27-29 and steam generating button 1, which are manually actuatable, and that the system 21a selectively operates the steam generation unit and heating assembly, those of ordinary skill in the art would find it reasonable that the control system of Sham and the control system of the instant application are equivalent structures and would consider the control system of Sham to be capable of issuing steam as claimed -See MPEP 2114-I and 2114-II).
To provide additional evidence that it is known in the art for a control system to be configured to cause the steam generation unit to issue more than one burst of steam into said cooking chamber subsequent to initiation of a steam cycle, wherein initiation of the steam cycle is carried out by actuation of a manually operable button in communication with said control system, the examiner cites to Tse.
Tse teaches that it is known in the art of steam ovens (para. 003) (Figure 7; oven 200) for the oven to include a steam generation unit (214), boiler (housing 215 including heating element 220) for heating supplied water (para. 0031 states that heating element 220 performs the same function as heating element 68, where paragraph 0022 states that heating element 68 “heats up the water in the housing 62 so that it starts to boil and create steam.”  Here, housing 62 corresponds to housing 215.), a steam pipe (steam conduit 222) and an outlet (224) for permitting egress into the cooking chamber (para. 0031, “steam inlet device 224 is connected to steam conduit 222 and is in communication with the interior of cooking chamber 206” and “is used to introduce steam into cooking chamber 206”).
Tse teaches that the oven includes electronic control circuit (225; Fig. 7) and a control panel (not shown) (para. 0033) [Note: Figure 5 shows control panel 110 including start and stop buttons 110A and 110B, respectively, which start the activation of the steam generator-para. 0028]. Tse continues in that the electronic control circuit comprises a “programmable electronic circuitry such as a microprocessor” such that “the microprocessor is programmed so that pump 232 pumps water into steam generator 214 intermittently so that steam generator 214 generates steam intermittently” and that, accordingly, “steam is intermittently introduced into cooking chamber 206” (para. 0033). Tse discloses that the heating element is controlled by the control circuit (para. 0022 and 0027, referring to heating element 68 and control circuitry 82.  Para. 0031 states that the heating element 220 performs the same function of that of 68.  It is reasonable to conclude that the control circuitry 225 also controls the power going to heating element 220) (para. 0031, heating element 220 is shut off when the temperature reaches a predetermined temperature). Tse provides implicit disclosure for the control system controlling the heating element by cycling on and off.
Tse provides an explicit teaching for a control system (microprocessor 225 actuated by a user using the control panel) being configured to cause the steam generation unit (214) to issue bursts of steam into said cooking chamber (206) subsequent to initiation of a steam cycle, wherein initiation of the steam cycle is carried out by actuation of a manually operable button in communication with said control system (selection via button 110A, which activates the steam generator).
The advantage of combining the teachings of Tse is that in doing so would provide a controlled steam generation in which the amount of steam being introduced into the cooking chamber is accurately controlled based on user selected cooking modes (Tse, para. 0033).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham with Tse,  by replacing the steam generation control of Sham, with the teachings of Tse, to provide a controlled steam generation in which the amount of steam being introduced into the cooking chamber is accurately controlled based on user selected cooking modes (Tse, para. 0033).
The combination of Sham and Tse teaches each claimed limitation except for the steam pipe having a plurality of outlets and the control system being configured to cause a boiler of the said steam generation unit to cycle on and off under control of the control system.
Tse, in an alternative embodiment (Figures 1-4) discloses the steam generation unit (60) including a plurality of outlets (90/92) at the distal end of the steam pipe (steam conduit 83/86/88) (para. 0023; “steam exits steam generator 60 via steam outlet 70 and flows through steam conduit 83, "T" connector 84, steam conduits 86 and 88, through steam inlet devices 90 and 92 and into cooking chamber 14. The dual steam inlet devices 90 and 92, and their predetermined locations, ensure that equal amounts of steam enter opposite ends of cooking chamber 14. This ensures the food is cooked uniformly. Alternately, the steam inlet devices can be located on the sides of cooking chamber 14, or on the rear side of cooking chamber 14 (i.e. adjacent steam generator 60), or on the bottom of cooking chamber 14.”).
The advantage of combining the teachings of Tse is that in doing so would provide additional steam outlets that would ensure that equal amounts of steam enter opposite ends of the cooking chamber, thereby improving steam distribution within the cooking chamber (para. 0023, Tse).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham with Tse, by adding to, or substituting, the single steam outlet of Sham, with the plurality of steam outlets of Tse, to provide additional steam outlets that would ensure that equal amounts of steam enter opposite ends of the cooking chamber, thereby improving steam distribution within the cooking chamber (para. 0023, Tse). Furthermore, using a plurality of steam outlets amounts to a mere duplication of parts which has not patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04-VI-B.
The combination of Sham and Tse does not disclose the control system being configured to cause a boiler of the said steam generation unit to cycle on and off under control of the control system.
Sakane teaches that it is known in the art of cooking appliances using steam (para. 0007) (Figures 1-2; steam generation unit 40 “for generating steam by evaporating water supplied form the water tank 30”-para. 0066) (Steam generation unit 40 includes a steam generation box 41 which boils water causing “saturated steam to be generated”-para. 0081.  Steam generation box 41 is considered a boiler in that it boils water introduced therein from supply pipe 33) for a control system (control unit 100; Fig. 3; microcomputer including input/output circuits-para. 0077) to initiated a steam cycle by actuation of a manually operable control element (control panel 13 includes a power switch that is configured to be pressed-para. 0079) in communication with the control system (control unit 100 includes heater control unit 100b for controlling steam generation heater 42 and steam temperature raising heater 43. 100b includes a steam-generation-heater control part-para. 0077) (Figure 3 shows operation panel in bidirectional communication with control unit 100).
Sakane further teaches the control system being configured cause the boiler (41) of the said steam generation unit (40) to cycle on and off under control of the control system (para. 0020; “steam-generation-heater control part for, in cooking in which steam from the steam generation device is supplied into the heating chamber, controlling the steam generation heater so that turn-ON and -OFF of the steam generation heater are repeated, based on a temperature of the steam generation container detected by the steam-generation-container temperature sensor.”) (para. 0039; “cooking in which steam from the steam generation device is supplied into the heating chamber, when the steam generation heater is repetitively turned on and off by the steam-generation-heater control part, the exhaust temperature (or exhaust humidity) of the atmosphere in the exhaust passage is periodically changed high and low in response to turn-on and -off of the steam generation heater.”).

    PNG
    media_image7.png
    373
    576
    media_image7.png
    Greyscale

Sakane, with respect to Figure 5, illustrates interior temperatures in response to turn-on and -off of the steam generation heater during steam cooking using steam in the cooking appliance (para. 0056) (See also paragraphs 0092-0095 detailing the cycling on and off the steam generation in which the interior temperature begins to exhibit “no periodical changes”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham as modified by Tse, by replacing the steam generation of Sham, with the teachings of Sakane, in order to control steam generation such that the interior temperature of the cooking chamber is accurately controlled.
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent 6100502, previously cited, IDS dated 10/28/2014), hereinafter Sham, in view of Tse (U.S. Publication 2009/0250452), and Sakane et al. (U.S. Publication 2012/0017770), hereinafter Sakane, and in further view of Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, and Embury et al. (U.S. Publication 2009/0136640), hereinafter Embury (all previously cited).
Regarding claims 33 and 34, the primary combination, as applied in claim 32, teaches each claimed limitation except as detailed below.

    PNG
    media_image8.png
    365
    585
    media_image8.png
    Greyscale

Sham teaches using a plurality of heating elements (23; Col. 2, lines 40-45) that extend from one side of the cooking chamber to an opposing side, said steam pipe being linear and parallel to the heating elements (as shown in Fig. 1, as annotated above).  With respect to claim 34, Sham also teaches the steam pipe including a steam outlet orifice (outlet of the steam pipe that permits steam to exit the steam pipe into the heating chamber).
Sham and Tse also teach the steam pipe including a steam outlet orifice, as detailed in claim 32, above.
The primary combination does not explicitly disclose the heating elements being a pair of parallel and linear heating rods, the steam pipe being positioned between the pair of linear heating rods (claim 33), and the plurality of outlets being positioned between said linear heating rods (claim 34).
Hensel teaches that it is known in the art of toaster ovens (Title; Figures 1-5; toaster oven 100, housing 101, integral door 103, cooking chamber 102, user interface 107 comprising user operable controls 503-knobs 513, 515, 516, buttons 514, 520, 521, 522) to use a pair of substantially parallel and linear heating rods (para. 0029, “internal compartment 102 is heated by five quartz heating elements 120…three of the quartz heating elements are located adjacent to the ceiling or top of the compartment 102 and two of the elements are located along the floor or bottom of the compartment 102….” Para. 0029 also states that instead of quartz heating elements “stainless steel calrod, tungsten, halogen etc.” may be used.”) (Fig. 2 shows top heating elements 203, 220, 205 and bottom heating elements 208 and 211-see also paragraphs 0032-0033) (Heating elements 203, 205, 220, 208, and 211 are considered substantially parallel and linear rods) (See also Fig. 9 showing a detail arrangement of the ovens 5 heating elements-para. 0019).  
	The advantage of combining the teachings of Hensel is that in doing so would provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Tse and Sakane, with Hensel, by replacing the heating assembly of Sham, with the teachings of Hensel, to provide a plurality of heating elements that can be controlled to perform a variety of tasks, where the power output of the heating elements may be varied (para. 0005, 0008, and 0033 of Hensel) and to provide an easy to use and intuitive means of providing versatile control over the heating elements to perform the variety of tasks (para. 0003 and 0007 of Hensel). Furthermore, replacing the heating assembly of Sham, with that of Hensel, would produce combination in which the steam pipe (steam pipe of primary reference Sham), and the steam outlet orifice, is positioned between the upper and lower heating elements (203, 220, 205, as well as, 208 and 211 of Hensel).
However, to provide further evidence that it is known in the art to position a steam pipe between heating elements, the examiner cites to Embury.

    PNG
    media_image9.png
    595
    653
    media_image9.png
    Greyscale

Embury teaches that it is known in the art of steam ovens (para. 0004) (fig. 2, above, cooking chamber 14, upper heating element 36 and lower heating element 38; para. 0019, “lower heating element 38 as being hidden or mounted beneath the cooking cavity bottom wall 22 in a heating element housing 40. Heat from the lower heating element 38 conducts through the bottom wall 22 and into the cavity 14. Alternatively, the lower heating element 38 can be mounted inside the cavity 14, as is well-known in the oven art”) (para. 0020, steam system 44 may comprise a boiler or any suitable system that is capable of introducing steam directly into the cavity 14) (Fig. 1, control panel 28 communicates with a controller 30 that “stores data, such as default cooking parameters, the manually input cooking parameters, and the automated cooking programs…” para. 0018) (Here, the “steam pipe” shown above is considered to correspond to the same of Sham, while heating elements 38 and 36 are considered to correspond, respectively, to the upper and lower heating elements of Hensel) for the steam pipe and steam outlet orifice to be positioned between the pair of heating elements (as shown above, the “steam pipe” is positioned between upper heating element 36 and lower heating element 38. The above steam pipe necessarily has a steam outlet orifice in order for steam to be introduced into chamber 14.  Both the steam pipe and steam outlet orifice of the steam pipe are positioned between the upper and lower heating elements).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sham, as modified by Sham, Tse, Sakane and Hensel, with Embury, by modifying the positioning of the steam pipe, relative to the heating elements, of Sham, with the teachings of Embury, in order to provide a steam pipe arrangement in which steam is directly introduced into the cooking chamber and which does not interfere with the heating elements by introducing steam at a location within the heating chamber that allows for a distributed introduction of steam.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761